Citation Nr: 0917974	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  94-37 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hepatitis C with portal fibrosis and cirrhosis, to include 
entitlement to a separate rating for hepatitis B.

2.  Entitlement to a rating in excess of 30 percent for 
pulmonary sarcoidosis with dry eyes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.M.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on May 8, 2008, 
which vacated a June 2007 Board decision as to the pulmonary 
sarcoidosis with dry eyes increased rating claim and remanded 
the matter for additional development.  The Court, in 
February 2003, previously vacated, in pertinent part, a May 
2001 Board decision.  The issues on appeal initially arose 
from rating decisions in August 1992 and July 1995 by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge in January 
1997.  A copy of the transcript of that hearing is of record.  

The Board notes that in a VA form 21-22a the Veteran's 
attorney referred to an issue of entitlement to a separate 
rating for a total disability rating based on individual 
unemployability (TDIU).  An issue of entitlement to TDIU, 
previously developed for appellate review, was withdrawn by 
the Veteran in accordance with 38 C.F.R. § 20.204 in July 
2005.  To the extent that the Veteran may be raising a new 
claim as to this issue, the matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In a May 2008 order the Court, by incorporating the findings 
of the joint motion for remand, found the Board had erred in 
not having procured specific VA medical opinions to determine 
if the Veteran is a candidate for corticosteroid treatment 
for his service-connected sarcoidosis disability and what 
level of corticosteroid treatment would be appropriate if it 
was, or is, available to him.  Therefore, additional 
development as to this matter is required prior to appellate 
review.

The Board also notes that subsequent to the Board decision as 
to this matter in June 2007 the Court held that for an 
increased-compensation claim the VCAA requires VA to notify 
the claimant that to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Therefore, an 
additional VCAA notice is also required for the increased 
rating issue for pulmonary sarcoidosis with dry eyes.  

As to the issue of entitlement to a rating in excess of 30 
percent for hepatitis C with portal fibrosis and cirrhosis, 
to include entitlement to a separate rating for hepatitis B, 
the Veteran stated that he had catastrophic changes to his 
liver since the last review of his record.  VA treatment 
records dated in June 2008 show the Veteran had relapsed and 
was on a 48 week course of treatment for his cirrhosis and 
chronic hepatitis C.  A March 2008 report noted he had end-
stage liver disease and that he maintained an active status 
on the liver transplant list at Strong Memorial Hospital.  
Records show the Veteran was last examination for VA 
compensation purposes in August 2006.  In light of the 
evidence indicating a possible increase in disability, the 
Board finds an additional VA medical examination is required 
prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice by 
correspondence dated in February 2004.  He was provided an 
additional VCAA notice as to his hepatitis C disability claim 
in June 2008.  He was notified that VCAA notice applied to 
all elements of a claim in March 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
VCAA notice specifically addressing 
what information and evidence not of 
record is needed to substantiate his 
increased rating claim for pulmonary 
sarcoidosis with dry eyes in accordance 
with the decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  This 
includes notification (1) that to 
substantiate his increased rating claim 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
the disability and the effect that 
worsening has on his employment and 
daily life, (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, 
a disability rating will be determined 
by applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100% (depending 
on the disability involved), based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and 
(4) of examples of the types of medical 
and lay evidence that he may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation (such as competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis 
for an earlier effective date.  

2.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who 
treated him pertinent to the issues on 
appeal.  After he has signed the 
appropriate releases, records not 
already of record, should be obtained 
and associated with the claims folder.  
All attempts to procure records should 
be documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his attorney are to be 
notified of unsuccessful efforts in 
this regard, in order to allow them the 
opportunity to obtain and submit those 
records for review.

3.  The Veteran should be scheduled for 
an appropriate VA examination for 
opinions as to the current nature and 
severity of his service-connected 
hepatitis C with portal fibrosis and 
cirrhosis and pulmonary sarcoidosis 
with dry eyes.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and 
a copy of this remand must be made 
available to the physician(s) 
performing the examination(s) for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner(s).   All present 
symptom manifestations should be 
identified.  A specific opinion is also 
required addressing whether the Veteran 
is a candidate for corticosteroid 
treatment for his service-connected 
sarcoidosis disability and what level 
of corticosteroid treatment would be 
appropriate if such treatment was, or 
is, available to him.

The examinations must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Eye 
Disorders (revised January 16, 2009); 
Infectious, Immune and Nutritional 
Disorders; Liver, Gall Bladder and 
Pancreas Disorders (revised May 1, 2007); 
and Respiratory (Obstructive, Restrictive 
and Interstitial) Disorders.
  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided in support of any 
opinion rendered.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




